DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered and the arguments regarding the 112 rejection are persuasive. However, the 103 prior art rejections are not persuasive. With regards to the 103 rejection, the Applicant argued with regards to the independent claims and claim 9that the prior art does not teach a partitioning of frequency bands with corresponding bandwidths. The Examiner disagrees since a plurality of discrete frequency bands can be a continuous frequency bands. There is no claim language that precludes that the discrete frequency bands cannot be adjacent to each other. Additionally, the Applicant argued that there are no corresponding bandwidths. Harry discloses that the pass band filters are used which define bandwidths (Eg. Para. 135). The Examiner believes if the prior art uses pass bands, then the frequency band has a bandwidth set by the cutoff frequencies. With regards to claim 16, the Applicant argued that the bandwidth of one 1kHz or 2 kHz is not taught in the Nudo reference. The Examiner clarifies that the plots in Fig. 6 and Para. 66 that within the bandwidth settings the low cutoff frequency can be programmed from 1.1 to 525 Hz and the high cutoff frequency can be between 5.1 and 12 kHz. Since the bandwidth is the difference between the high and low cutoff frequencies, the values within the frequency ranges can be within 1 or 2 kHz bands such as 1.1 Hz being the low cutoff and the high being 2001.1 Hz. With regards to claims 17 and 18, the Examiner interprets the comb filter output is indicative of the stimulus frequency and its harmonics, which harmonics represent octaves since the second harmonic of a frequency is one octave above the frequency. Base 2 and base 10 octave calculations are common in first order filters. The previous prior art rejection is upheld.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/478,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is an obviousness type double patenting issue with regards to the claim language. Claims 1 and 23 in the application recite differences such as a plurality of discrete frequency bands that are tunable and tuning an amplitude of one or more of the voltage and current of the electrical noise signal which is very similar to claim 19 of the reference application, which recites a broad spectrum of aperiodic noise signals including frequency bands that are tunable and tuning an amplitude of the noise signals in at least one frequency band. The Examiner believes that frequency bands are inherently a plurality of discrete signals since a plurality of discrete signals is a continuous signal and one of ordinary skill would tune an amplitude of a signal by varying its voltage or current. The Examiner believes these features don’t differentiate the claimed invention from the reference application. The corresponding bandwidths in the present application seem to be inherent as frequency bands are defined as the difference between the upper and lower frequencies. The claims are shown below: 
Reference Application
Current Application
19. (Previously Presented) A system for providing therapy to a patient, the system comprising: an electrode; a noise generator coupled to the electrode; and a controller; wherein the controller instructs the noise generator to deliver a broad spectrum of aperiodic electrical noise signals with frequencies ranging between 0.001 Hz and 500 kHz to target neural tissue, non-neural tissue, or a combination thereof via the electrode, wherein the broad spectrum of aperiodic electrical noise signals includes frequency bands that are tunable, wherein the controller is configured to tune the broad spectrum of electrical noise signals to the patient by tuning an amplitude of the aperiodic electrical noise signals in at least one frequency band to optimize the therapy provided to the patient and improve one or more of the patient's symptoms based on feedback received from the patient.
1. (Currently Amended) A method for providing therapy to a patient, the method comprising: generating an electrical noise signal by at least one noise generator of a tunable noise system controlled by a controller of [[a]] the tunable noise system; partitioning the electrical noise signal into a plurality of discrete frequency bands, each of the discrete frequency bands having a corresponding bandwidth; delivering the electrical noise signal through one or more electrodes to the patient to target at least one of neural tissue or non-neural tissue of the patient; adjusting an amplitude of one or more of a voltage or current of the electrical noise signal within a selected frequency band of the plurality of discrete frequency bands to generate an adjusted electrical signal based on feedback received from the patient; and delivering the adjusted electrical signal through the one or more electrodes to provide therapy to the patient.

23. (Original) A system for providing therapy to a patient, the system comprising: an electrode; a noise generator coupled to the electrode; and a controller; wherein the controller instructs the noise generator to deliver an electrical noise signal to target neural tissue, non-neural tissue, or a combination thereof via the electrode, wherein the electrical noise signal includes a plurality of discrete frequency bands that are tunable, wherein the controller is configured to tune an amplitude of one or more of the voltage or current of the electrical noise signal within each of the plurality of discrete frequency bands to optimize the therapy provided to the patient based on feedback received from the patient.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harry (US 20080077192 A1) in view of Wundrich (US 2016/0199662 A1).
Regarding claims 1, 20, and 23, Harry discloses a method for providing therapy to a patient (eg. Abstract, Para. 69, pain suppression and bone healing), the method comprising: generating an electrical noise signal by at least one noise generator controlled by a controller of a tunable noise system (eg. Para. 11, 43, 69-70, 87); partitioning the electrical noise signal into a plurality of discrete frequency bands, each of the discrete frequency bands having a corresponding bandwidth (eg. Para. 137, range of frequencies in Gaussian distribution); delivering the electrical noise signal through one or more electrodes to the patient to target at least one of neural tissue or non-neural tissue of the patient (eg. Para. 14); Harry discloses a applying an aperiodic range of frequencies, but does not disclose adjusting an amplitude of one or more of a voltage or current of the electrical noise signal within a selected frequency band of the plurality of discrete frequency bands to generate an adjusted electrical signal based on feedback received from the patient; and delivering the adjusted electrical signal through the one or more electrodes to provide therapy to the patient.
Wundrich teaches a non-invasive neuronal stimulation device that generates a stimulation signal comprising noise that can be varied in dependence on conscious feedback of the patient in consideration of items of frequency, amplitude, etc. (eg. Para. 21-25, 62-63) and the use of discrete frequencies within specific frequency intervals (eg. Para. 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Harry with the frequency intervals and conscious feedback taught by Wundrich to improve optimization of a biomarker value via tuning individual frequency bands and generate a stimulation signal most appropriate for treating the patient (eg. Abstract).
Regarding claim 2, the combined invention of Harry and Wundrich discloses the feedback received from the patient is patient self-report regarding the therapy delivered to the patient (eg. Harry, Para. 146 and Wundrich, Para. 62-63).
Regarding claim 3, the combined invention of Harry and Wundrich discloses the feedback is based on data generated by one or more sensors of the tunable noise system, wherein the one or more sensors measure one or more physiological outcomes of the patient (eg. Harry, Para. 146, pain and Wundrich, Para. 21-28, 62-64 biomarker).
Regarding claim 4, the combined invention of Harry and Wundrich discloses the feedback comprises data received from a machine learning system (eg. Wundrich, Para. 31, 51-54, 68-70).
Regarding claim 5, the combined invention of Harry and Wundrich discloses executing the machine learning algorithm to identify a tuned electrical noise signal to be delivered through the one or more electrodes to provide therapy to the patient based on a plurality of machine learning inputs (eg. Wundrich, Para. 51-54).
Regarding claim 6, the combined invention of Harry and Wundrich discloses the machine learning inputs comprise one or more of tuned noise signatures, patient information, patient demographics, diagnosis information, electrode positioning, patient sensations, measure of treatment efficacy or outcomes, time of day, duration of treatment, or time elapsed since start of treatment plan Wundrich, Para. 51-54 and 68).
Regarding claim 7, the combined invention of Harry and Wundrich discloses delivering the tuned electrical noise signal through the one or more electrodes to provide therapy to the patient (eg. Harry, Para. 85, 206).
Regarding claim 8, the combined invention of Harry and Wundrich discloses least one noise generator consists of a single noise generator (eg. Harry, Para. 87).
Regarding claim 9, the combined invention of Harry and Wundrich discloses the at least one noise generator comprises a plurality of noise generators; wherein generating the electrical noise signal by the at least one noise generator comprises generating a corresponding electrical noise signal with each noise generator of the plurality of noise generators; and wherein each noise generator of the plurality of noise generators corresponds with a separate frequency band of the plurality of discrete frequency bands (eg. Wundrich, Para. 49, 80-82, multiple types of noise used such as white noise and filtered noise, it would be obvious to use multiple noise generators to try out different combinations of noise for a desired outcome See MPEP 2144.04 B duplication of parts).
Regarding claim 10 and 22, the combined invention of Harry and Wundrich discloses the electrical noise signal comprises at least one of Gaussian noise, white noise, pink noise, Brownian noise, or grey noise (eg. Wundrich, Para. 49, 80-82 and Harry, Para. 135-137).
Regarding claim 11, the combined invention of Harry and Wundrich discloses adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band comprises amplifying the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band (eg. Harry, Para. 70, 135, H bridge amplifier).
Regarding claim 12, the combined invention of Harry and Wundrich discloses adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band comprises attenuating the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band (eg. Harry, Para. 70, 135, H bridge amplifier pass bands which attenuate anything outside of pass bands).
Regarding claim 24, the combined invention of Harry and Wundrich discloses adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band comprises adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within a first frequency band of the plurality of discrete frequency bands to generate a first adjusted electrical signal based on first feedback received from the patient; and further comprising adjusting an amplitude of the one or more of the voltage or current of the adjusted electrical signal within a second frequency band of the plurality of discrete frequency bands to generate a second adjusted electrical signal based on second feedback received from the patient (eg. Wundrich, Para. 49, 80-82, multiple types of noise used such as white noise and filtered noise, it would be obvious to use multiple noise generators to try out different combinations of noise simultaneously for a desired outcome See MPEP 2144.04 B duplication of parts).
Regarding claim 14, the combined invention of Harry and Wundrich discloses at least one of the one or more electrodes is implantable (eg. Harry, Para. 16 54-55, 67).
Regarding claim 15, the combined invention of Harry and Wundrich discloses each of the discrete frequency bands has the same bandwidth (eg. Wundrich, Para. 49, 80-82 white noise, defined by having the same bandwidth at multiple frequencies).
Regarding claim 19, the combined invention of Harry and Wundrich discloses the electrical noise signal has a frequency range of 0 Hz to 100 kHz (eg. Harry, Para. 77 and 135).
Regarding claim 21, the combined invention of Harry and Wundrich discloses the feedback is based on data generated by one or more sensors of the tunable noise system, wherein the one or more sensors measure one or more physiological outcomes of the patient (eg. Harry, Para. 146, pain and Wundrich, Para. 21-28, 62-64 biomarker) and the feedback comprises data received from a machine learning system (eg. Wundrich, Para. 31, 51-54, 68-70).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harry (US 20080077192 A1) in view of Wundrich (US 2016/0199662 A1), further in view of Nudo (US 20130090706 A1).
Regarding claim 16, the combined invention of Harry and Wundrich discloses the invention of claim 1, but does not teach each of the discrete frequency bands in a frequency range of 0 Hz to 100 kHz of the partitioned electrical noise signal has a bandwidth of one of 1 kHz or 2k Hz.
Nudo teaches a neural device using noise that has bandwidths set between 1.1 Hz to 12kHz (eg. Para. 66).
It would have been obvious to have combined the invention of Harry and Wundrich with the bandwidths taught by Nudo to suit the noise level required at each frequency for efficient and effective therapy.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harry (US 20080077192 A1) in view of Wundrich (US 2016/0199662 A1), further in view of Rahimi (US 20140031895 A1).
Regarding claims 17-18, the combined invention of Harry and Wundrich discloses the invention of claim 1 including: Regarding claim 1, Harry discloses a method for providing therapy to a patient (eg. Abstract, Para. 69, pain suppression and bone healing), the method comprising: generating an electrical noise signal by at least one noise generator controlled by a controller of a tunable noise system (eg. Para. 11, 43, 69-70, 87); partitioning the electrical noise signal into a plurality of discrete frequency bands, each of the discrete frequency bands having a corresponding bandwidth (eg. Para. 137, range of frequencies in Gaussian distribution); delivering the electrical noise signal through one or more electrodes to the patient to target at least one of neural tissue or non-neural tissue of the patient (eg. Para. 14); Harry discloses a applying an aperiodic range of frequencies, but does not disclose adjusting an amplitude of one or more of a voltage or current of the electrical noise signal within a selected frequency band of the plurality of discrete frequency bands to generate an adjusted electrical signal based on feedback received from the patient; and delivering the adjusted electrical signal through the one or more electrodes to provide therapy to the patient.
Wundrich teaches a non-invasive neuronal stimulation device that generates a stimulation signal comprising noise that can be varied in dependence on conscious feedback of the patient in consideration of items of frequency, amplitude, etc. (eg. Para. 21-25, 62-63) and the use of discrete frequencies within specific frequency intervals (eg. Para. 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Harry with the frequency intervals and conscious feedback taught by Wundrich to improve optimization of a biomarker value via tuning individual frequency bands and generate a stimulation signal most appropriate for treating the patient (eg. Abstract)
 The combined invention of Harry and Wundrich does not disclose each of the discrete frequency bands is a base 2 or base 10 octave band.
Rahimi teaches a system for managing pain using comb filters to isolate stimulus frequencies (Para. 45-46). 
It would have been obvious to have combined the invention of Harry and Wundrich with the comb filters applied to signals as taught by Rahimi to allow tuning of multiple frequency bands as comb filters are common in the art and one of ordinary skill could experiment on different frequency bands or octaves to optimize delivery of signals to the patient. 
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harry (US 20080077192 A1) in view of Wundrich (US 2016/0199662 A1), further in view of Vallejo (US 2016/0256689 A1).
Regarding claim 25, the combined invention of Harry and Wundrich discloses the invention of claim 1, but does not disclose adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band comprises adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within a first frequency band of the plurality of discrete frequency bands to generate a first adjusted electrical signal based on first feedback received from the patient; and Response to Non-Final Office Actionfurther comprising adjusting an amplitude of the one or more of the voltage or current of the adjusted electrical signal within a second frequency band of the plurality of discrete frequency bands to generate a second adjusted electrical signal based on second feedback received from the patient.
Vallejo teaches using adjustable amplitudes of noise based on patient feedback (eg. Para. 4, 87, 101).
It would have been obvious to combine the invention of Harry and Wundrich with the noise generator configuration taught by Vallejo to use different types of noise and amplitudes to prime signals for pain modulation (Eg. Vallejo, Abstract, Para. 99-101). Vallejo does different types of noise with differing amplitude/energy that can be same or different in octave intervals or other patterns.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harry (US 20080077192 A1) in view of Wundrich (US 2016/0199662 A1), further in view of Rosenburg (US 2015/0157864 A1).
Regarding claim 27, the combined invention of Harry and Wundrich discloses the invention of claim 1, but does not disclose the at least one noise generator consists of a single noise generator; and wherein delivering the adjusting electrical signal through the one or more electrodes to provide therapy to the patient comprises powering only one frequency band of the plurality of discrete frequency bands of the adjusted electrical signal at a time with each other frequency band of the plurality of discrete frequency bands of the adjusted electrical signal in a period of quiescence.
Rosenburg teaches a stimulation device that uses different configurations such as pink noise where power is greatest at lower frequency bands (eg. Para. 46 and 51). 
It would have been obvious to combine the invention of Harry and Wundrich with configurations such as pink noise to allow for greater complexity of treatment and achieve desirable physiological outcomes (Eg. Rosenburg, Para. 51).
Regarding claim 27, the combined invention of Harry and Wundrich discloses the invention of claim 1, but does not disclose delivering the adjusted electrical signal through the one or more electrodes to provide therapy to the patient comprises randomly selecting an order in which the frequency bands of the adjusted electrical signal are powered.
Rosenburg teaches an electric stimulation device with noise delivered at seemly random intervals and energies (eg. Para. 39-40).
It would have been obvious to combine the invention of Harry and Wundrich with the random delivery as taught by Rosenburg to expand the treatment of different types of pain through more complex stimulation techniques using random intervals and random energy (eg. Rosenburg, Para. 40).
Regarding claim 28, the combined invention of Harry, Wundrich, and Rosenburg discloses partitioning the electrical noise signal into the plurality of discrete frequency bands comprises passing the electrical noise signal to a filter bank of the at least one noise generator, wherein the filter bank comprises a corresponding bandpass filter for each of the discrete frequency bands having the corresponding bandwidth, and wherein each bandpass filter passes signal frequencies within the corresponding bandwidth (eg. Rosenburg, Para. 39-41).
Regarding claim 29, the combined invention of Harry, Wundrich, and Rosenburg discloses adjusting the amplitude of the one or more of the voltage or current of the electrical noise signal within the selected frequency band of the plurality of discrete frequency bands comprises adjusting a gain applied to the filtered signal by an amplifier of the at least one noise generator (eg. Rosenburg, Para. 46). Response to Non-Final Office Action Application Serial No. 17/545,031Page 8 of 2873622018v1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792